WELLS, Judge.

Defendant’s Appeal

In its first argument, defendant contends that the Commission failed to make findings of fact sufficient to support plaintiff’s disfigurement award. The Commission adopted Deputy Commissioner Chapman’s findings contained in paragraph 6 of her order. We quote:
6. As a result of this injury by accident, plaintiff has sustained serious and permanent facial and bodily disfigurement which mars his appearance to such an extent that it may reasonably be presumed to lessen his future opportunities for remunerative employment and so reduce his future earning capacity. The fair and equitable amount of compensation for this loss under the Workers’ Compensation Act is $1,800.00.
First, defendant contends these findings are not “specific,” and are therefore not sufficient. The Commission was not required to make evidentiary findings, only such ultimate findings as needed to resolve this issue. See Guest v. Iron & Metal Co., 241 N.C. 448, 85 S.E.2d 596 (1955); accord, Kennedy v. Duke Univ. Med. Center, 101 N.C. App. 24, 398 S.E.2d 677 (1990). The Commission having made such ultimate findings, this argument must fail.
Next, defendant contends that these findings are “defective” because they do not specify how much compensation is “due” for facial and for bodily disfigurement. Defendant cites no authority for this proposition except that compensation for facial and bodily *375disfigurement is allowed in separate subsections of G.S. § 97-31. In cases such as this one, where there is both facial and bodily disfigurement, our courts have previously approved awards where the Commission did not specify in its opinion separate amounts for each category of disfigurement, but made one award to compensate the injured worker for both types of disfigurement. See, e.g., Baxter v. Arthur Co., 216 N.C. 276, 4 S.E.2d 621 (1939). Effective 5 August 1987, G.S. § 97-31(21) was amended to allow a maximum award of $20,000.00 for head or facial disfigurement, while the maximum for bodily disfigurement under § 97-31(22) was left unchanged at $10,000.00. While this change in the law does not affect the outcome of this case, it appears clear to us that in future cases, separate awards should be entered in cases involving both types of disfigurement. In this case, we do not disturb the Commission’s disfigurement award.
In its next argument, defendant contends that the evidence in this case does not support the Commission’s disfigurement finding. Defendant not having provided this Court with the record of evidence in this case, its argument must fail. See Rule 9 of the Appellate Rules of Procedure.
In its next argument, defendant contends that the Commission erred in increasing plaintiff’s award from $10,000.00 to $20,000.00 for permanent injury to his brain. At the time of plaintiff’s injury on 22 September 1986, the monetary limit on awards under G.S. § 97-31(24) for permanent injury to an important internal organ of the body was $10,000.00. Effective 5 August 1987, the statute was amended to increase the limit of such awards to $20,000.00.
The longstanding rule in this State is that a worker’s right to compensation for accidental injury is governed by the law in effect at the time of the injury. See Wood v. Stevens & Co., 297 N.C. 636, 256 S.E.2d 692 (1979), and cases and authorities cited and relied upon therein. We note that a case of this type is distinguishable from those cases in which injured workers who have been receiving compensation for partial disability have been allowed the benefit of the law in effect when they later became totally disabled. See, e.g., Peace v. J. P. Stevens Co., 95 N.C. App. 129, 381 S.E.2d 798 (1989). The injury having occurred prior to the 1987 amendment to the statute, we must therefore hold that plaintiff’s compensation for injury to his brain could not exceed $10,000.00.

*376
Plaintiffs Appeal

Plaintiff has not filed an appellant brief, but in his appellee brief he argues that the Commission erred in reducing the award for loss of his spleen from $5,000.00 to $2,500.00. Defendant has not properly preserved this question for our review, see Rule 10 of the Appellate Rules of Procedure, but because of the unusual aspects of this case, we address this question ex mero motu.
The Commission erroneously increased plaintiff’s brain injury award to $20,000.00. There is at least a possibility that in the exercise of the Commission’s judgment, there was some interplay between the spleen award and the brain award. Upon remand, the Commission shall limit the brain award to $10,000.00, but may, in the exercise of its judgment, if it deems it appropriate to do so, amend the spleen award.
The Commission may also reconsider and amend its award of attorney’s fees, if it deems it appropriate to do so.
Affirmed in part, reversed in part, and remanded.
Judges Arnold and Phillips concur.